Order entered June 30, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00430-CV

       REHEMA OLUFEMI-JONES AND ALL OTHER OCCUPANTS, Appellant

                                             V.

                              VAN LE & MAI NGO, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06801-B

                                         ORDER
       The reporter’s record in this case has not been filed. By letter dated May 9, 2014, we

informed appellant the Court Reporter had notified us that the reporter’s record had not been

filed because appellant had either not (1) requested the record; or (2) paid for or made

arrangements to pay for the record. We directed appellant to provide the Court with written

verification he had requested the record and had paid for or made arrangements to pay for the

record, or had been found entitled to proceed without payment of costs. We cautioned appellant

that failure to provide the required documentation within ten days might result in the appeal

being ordered submitted without the reporter’s record. To date, appellant has not provided the

required documentation or otherwise corresponded with the Court regarding the status of the
reporter’s record. Therefore, we ORDER this appeal submitted without a reporter’s record.

Appellant’s brief is due THIRTY DAYS from the date of this order.




                                                 /s/    ADA BROWN
                                                        JUSTICE